Citation Nr: 9920685	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-44 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of L-2 vertebra, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to July 
1987.

This appeal initially arose before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of September 1996 from the Jackson, 
Mississippi, Regional Office (RO). 


REMAND

In June 1998 the Board Remanded this case for additional 
development of the evidence, to include VA examinations and 
in order to obtain records from the Social Security 
Administration (SSA).  A review of the record reveals that 
the veteran failed to report for the examinations scheduled 
for September 1998.  It appears that the notification of the 
examination was sent to an address in Greenville, 
Mississippi.  

Of record is an October 1998 deferred rating decision which 
indicates the records were to be requested from SSA per a 
report of telephone contact (VA Form 119) August 27, 1998.  
The SSA records for the veteran were subsequently received.  
The report of contact, dated on August 27, 1998 indicates 
that the veteran was contacted by telephone.  However, the 
name and address contained in the report of contact differs 
from those of the veteran.  The Board believes that this 
matter should be clarified.  

The Board is also of the opinion that the veteran should be 
informed of the specific ramifications for failing to report 
for a VA examination without good cause per 38 C.F.R. § 3.655 
(1998).  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655

As such, in accordance with the statutory duty to assist and 
to ensure the veteran's right of due process, the case is 
REMANDED for the following actions:

1.  The RO should take the appropriate 
action to ascertain the veteran' correct 
address.

2.  Thereafter, it is requested that the 
RO again furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to the 
treatment of his back since 1994, to 
include the fee basis treatment records 
and the records from the Delta Regional 
Medical Center regarding treatment at the 
emergency room in March 1997.  The RO is 
requested to notify the veteran of 
38 C.F.R. § 3.655.  The RO should also 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

3.  The RO should obtain copies of any 
additional medical records from the VA 
Medical Center in Jackson, Mississippi 
dated from July 1998 to the present.

4.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  The 
veteran's low back should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lumbosacral spine.  
Additionally, the examiner should be 
requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner is also requested to 
specify whether there is a demonstrable 
deformity involving the L2 vertebra.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to an 
electromyogram and nerve conduction 
studies, any other tests and studies 
deemed necessary should be accomplished 
at this time.

6.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination are made part of the claims 
folder.

7.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a SSOC which contains 
the specific basis for the current 20 percent rating, and an 
opportunity to respond.  The case should thereafter be 
returned to the Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


